Exhibit 99.1 News AnnouncementFor Immediate Release NEXSTAR BROADCASTING THIRD QUARTER NET REVENUE RISES 2.3% TO RECORD $74.8 MILLION - Record Third Quarter Core TV Advertising, e-Media, Retransmission and Management Fee Revenue Offset Political Revenue Decline - Irving, TX – November 8, 2011 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported financial results for the third quarter ended September 30, 2011 as summarized below: Summary 2011 Third Quarter Financial Highlights ($ in thousands) Three Months Ended September 30, Change Local Revenues $ $ +3.9 % National Revenues $ $ +9.0 % Local and National Core Revenue $ $ +5.3 % Political Revenues $ $ )% e-Media Revenue $ $ +17.5 % Retransmission Fee Revenue $ $ +30.5 % Management Fee Revenue $ $ +21.0 % Network Comp, Other $ $ )% Trade and Barter Revenue $ $ +9.3 % Gross Revenue $ $ +1.6 % Less Agency Commissions $ $ )% Net Revenue $ $ +2.3 % Income from Operations $ $ )% Broadcast Cash Flow(1) $ $ )% Adjusted EBITDA(1) $ $ )% Free Cash Flow(1) $ $ )% Definitions and disclosures regarding non-GAAP financial information are included on page 4, while reconciliations are included on page 7. -more- Nexstar Broadcasting Group Q3 2011 Results, 11/8/11 page 2 CEO Comment Perry A. Sook, Chairman, President and Chief Executive Officer of Nexstar Broadcasting Group, Inc., commented, “Nexstar’s third quarter results highlight the benefits of our revenue diversification initiatives, select accretive station acquisitions and our success in generating new local direct advertising.Nexstar’s record third quarter revenue reflects our eighth consecutive quarter of core television advertising revenue growth complemented by significant double-digit revenue gains in every one of our non-television advertising revenue sources.The 5.3% rise in core ad revenue growth, 17.5% increases in e-Media revenue, 30.5% in retransmission fee revenue and 21.0% improvement in management agreement revenue more than offset the impact of a 74.3% year-over-year reduction in political revenue. “Throughout the quarter, Nexstar and Mission were active and successful in building the platform for further growth and the return of very significant political advertising revenue in 2012.During Q3, we further optimized Nexstar’s station portfolio through accretive transactions including closing on the purchase of WFRV-TV and WJMN-TV in Wisconsin and Michigan.We also significantly expanded the number of hours per week devoted to proprietary, local programming, added an ABC affiliation in Terre Haute, Indiana and agreed to acquire WEHT-TV, Evansville, Indiana’s ABC affiliate which, upon closing later this year, will create Nexstar’s 22nd duopoly market.We participated in the launch of the nation’s first over-the-air broadcast television network for African-American audiences in 10 of our markets, and expanded our mobile offerings to bring local advertisers more innovative solutions that yield high interaction, sustainability and ROI. “Excluding political revenue from both periods, Nexstar’s 2011 third quarter gross revenue rose 8.4% year-over-year while total third quarter retransmission fee, e-Media and mobile, and management fee revenue rose 26% to $15.2 million from the year-ago period.These higher margin revenue streams accounted for 20.3% of 2011 third quarter total net revenue compared to 16.5% in the 2010 third quarter, which benefited from $6.7 million of political revenue.While television ad spending generates approximately 60% of our EBITDA, Nexstar’s strategy to leverage localism by building digital extensions of our core content that heightens consumer engagement and delivers effective marketing solutions is driving impressive revenue growth and diversification in our business.To point, Nexstar’s total net revenue for the third quarter of 2011 is 23.9% ahead of the $60.4 million total net revenue reported in the third quarter of 2009 and our revenue from non-television advertising sources grew by 56% over this period.Furthermore, despite the still fragile economic environment, Nexstar’s 2011 revenue comparisons, excluding political, have improved on a quarterly sequential basis throughout the year. “Nexstar’s positive core television advertising trends are continuing in the fourth quarter and we again expect positive year-over-year core revenue comparisons in the current quarter.Beyond Nexstar’s continued revenue momentum, we are successfully integrating the accretive acquisition of CBS affiliates, WFRV-TV and WJMN-TV and Internet technology provider GoLocal.Biz into our operations.In addition, the Mission owned, former WFXW-TV became Terre Haute, Indiana’s ABC affiliate, WAWV-TV, on September 1 and we will improve our economics in Evansville as we complete the accretive acquisition of the market’s ABC affiliate later this quarter. -more- Nexstar Broadcasting Group Q3 2011 Results, 11/8/11 page 3 “On the expense side, total third quarter station direct operating expenses (net of trade expense), SG&A (net of depreciation and amortization), and corporate expenses rose by approximately $3.8 million compared with year ago levels.The increase largely reflects the integration of two new CBS affiliates; increased sales and e-Media related expenses; higher employee healthcare costs and, legal, professional and travel costs related to our acquisition activity and the ongoing strategic review process which was announced in July. “While concerns about the U.S. and global economies persist, we continue to generate improvements in core advertising activity this fall and are confident that Nexstar is well positioned to continue capturing high shares of ad spending in our markets.Looking forward, with Nexstar’s expanded operating base, de-leveraging initiatives, efficient operating structure, new retransmission consent agreements with improved economics, and the return of significant levels of political advertising and the Summer Olympics in 2012, Nexstar is on pace to generate record free cash flow for the current two year 2011/2012 cycle with about $19 million of that amount generated in the first nine months of this year.” The consolidated total debt of Nexstar, its wholly owned subsidiaries, and Mission (collectively, the “Company”) at September 30, 2011, was $622.9 million and senior secured debt was $473.4 million.The Company’s total leverage ratio at September 30, 2011 was 5.55x compared to a total permitted leverage covenant of 7.5x.The Company’s first lien indebtedness ratio at September 30, 2011 was 1.38x compared to the covenant maximum of 2.5x. The table below summarizes the Company’s debt obligations: ($ in millions) September 30, 2011 December 31, 2010 Revolving Credit $ $
